IN THE SUPREME COURT OF THE STATE OF NEVADA


                LAURA ANN CREIGHTON,                                     No. 69268
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                LAURA ANN CREIGHTON,
                                  Appellant,
                                                                        No. 69271/
                                                                                      FILED
                              vs.
                THE STATE OF NEVADA,                                                  FEB 1 2 2016
                                  Respondent.                                                                ft
                                      ORDER DISMISSING APPEALS                         i tir DEVUTY CLE Rt

                             These are appeals from district court orders denying a mo
                to reconsider sentencing. Fifth Judicial District Court, Nye County;
                Robert W. Lane, Judge.
                             Because our initial review of these appeals revealed a
                jurisdictional defect, we directed appellant's counsel to show cause why
                these appeals should not be dismissed for lack of jurisdiction. Specifically,
                it appeared that the orders appealed from were not substantively
                appealable. See Phelps v. State, 111 Nev. 1021, 1022, 900 P.2d 344, 345
                (1995) (no statue or court rule provides for an appeal from an order
                denying a motion for reconsideration); Castillo v. State, 106 Nev. 349, 352,
                792 P.2d 1133, 1135 (1990) (right to appeal is statutory; where no statute
                or court rule provides for an appeal, no right to appeal exists). Appellant's
                counsel has filed a response' to the order to show cause, and respondent's
                counsel has filed a reply.



                    'On January 26, 2016, this court entered an order in Docket No.
                69268 granting appellant's motion for an extension of time to file the
                                                                  continued on next page . . .
SUPREME COURT
        OF
     NEVADA


(01 1947A
                                                                               1Cp - (3-1 LeCcO
ani
                                    In his response, appellant's counsel states that he mistakenly
                      filed the notices of appeal from the orders denying the motion for
                      reconsideration, when he meant to file the notices of appeal from the
                      judgments of conviction. Judgments of conviction in the underlying
                      matters were entered on October 7, 2015. Appellant's notices of appeal
                      were not filed until November 19, 2015, well after the time allowed for
                      filing the notices of appeal in NRAP 4(b). Thus, either way, we lack
                      jurisdiction to consider these appeals.   See Phelps, 111 Nev. at 1022, 900
                      P.2d at 345; Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
                      (an untimely notice of appeal fails to vest jurisdiction in this court); NRAP
                      26(b)(1)(A). Accordingly, we
                                   ORDER these appet7SMISSE


                                                                           J.
                                               Douglas




                      . . . continued

                      response to the order to show cause. Appellant's response was due to be
                      filed by February 2, 2016. To date, appellant has failed to file the
                      response. However, the response to the order to show cause filed in
                      Docket No. 69271 indicates that the response was intended for "Supreme
                      Court Case No.: 69269 & 69271." Thus, it appears that appellant's counsel
                      made a clerical error, and we will construe the response filed in Docket
                      No. 69271 as also intended to respond to the order to show cause filed in
                      Docket No. 69268.


SUPREME COURT
        OF
     NEVADA


(01 1)47A    ATTD).                                        2
                  cc: Hon. Robert W. Lane, District Judge
                       Mueller Hinds & Associates
                       Attorney General/Carson City
                       Nye County District Attorney
                       Nye County Clerk




SUPREME COURT
        OF
     NEVADA


(01 1942A    .°                                   3